***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
JOHN STRANO ET AL. v. DARWYN AZZINARO ET AL.
                 (AC 40752)
                        Sheldon, Elgo and Beach, Js.

                                    Syllabus

The plaintiff J, individually and as parent and next friend of his minor son,
   the plaintiff R, sought to recover damages from the defendants for
   intentional infliction of emotional distress. The plaintiffs alleged that R,
   who was a member of a certain Boy Scouts troop, had been bullied by
   a fellow member of the troop. After J requested that the defendant A,
   the committee chairman of the troop, and other leaders intervene in an
   effort to stop the bullying, J attended troop meetings to monitor his
   son’s treatment. Subsequently, A sent J a letter notifying him that R was
   no longer permitted to attend troop meetings or events because J’s
   presence at troop meetings disrupted the group’s functioning. The plain-
   tiffs thereafter brought this action, alleging, inter alia, that the defendants
   punished R for the actions of his father in order to cause J pain and
   injury, and, as a result of the conduct of the defendants in expelling R
   for an allegedly false reason, both of the plaintiffs suffered extreme
   emotional distress. Following the trial court’s granting of a motion to
   strike the complaint for failure to plead sufficient facts to establish that
   the defendants had engaged in extreme and outrageous conduct, the
   plaintiffs filed a revised complaint, in which they pleaded additional
   facts, including that R had been diagnosed with autism spectrum disor-
   der and that the defendants were aware that R required educational
   accommodations, and in which they described several instances where
   R had been bullied by the fellow troop member. Subsequently, the trial
   court granted the defendants’ motion to strike the revised complaint
   on the ground that it failed to plead facts sufficient to allege that the
   defendants had engaged in extreme and outrageous conduct. Thereafter,
   the plaintiffs did not file a timely new pleading and the trial court granted
   the defendants’ motion for judgment. On the plaintiffs’ appeal to this
   court, held that the trial court did not err in granting the defendants’
   motion to strike the plaintiffs’ revised complaint, the plaintiffs having
   failed to allege facts sufficient to support the conclusion that the defen-
   dants engaged in extreme and outrageous conduct toward them: J’s
   claim that the defendants inflicted emotional distress on him by expelling
   R and that R’s expulsion was effected for the purpose of inflicting
   distress on J was unavailing, as the conduct of the defendants, even if
   hurtful, did not exceed all bounds of decency in civilized society, and
   although this court was mindful of R’s alleged vulnerability and recog-
   nized that troop participation may have been a valuable opportunity for
   R to interact positively with others, and that being terminated from
   participation in that activity may have caused him distress, and although
   efforts by the defendants allegedly were inadequate to end the bullying,
   the defendants’ alleged conduct toward R was not extreme and outra-
   geous, beyond all bounds of civilized behavior, as it was not alleged
   that R was expelled because he was autistic, nor was it alleged that the
   defendants promoted bullying and R suffered distress as a result, the
   mechanics of the expulsion were not alleged to be abusive or degrading,
   and, thus, under these circumstances, the expulsion in itself was not
   sufficient to constitute extreme and outrageous conduct for purposes
   of sounding in intentional infliction of emotional distress; moreover,
   the manner in which R was expelled did not rise to the level of intentional
   infliction of emotional distress, as the revised complaint did not allege
   that the defendants used any harsh or humiliating language in the letter
   or at any time, and even if the defendants’ given reason for the expulsion
   was untrue, the scenario did not exceed the bounds of civilized behavior.
        Argued October 17, 2018—officially released March 5, 2019

                              Procedural History

  Action to recover damages for intentional infliction
of emotional distress, brought to the Superior Court
in the judicial district of Middlesex, where the court,
Domnarski, J., granted the defendants’ motion to strike
the plaintiffs’ revised complaint; thereafter, the court
granted the defendants’ motion for judgment and ren-
dered judgment thereon, from which the plaintiffs
appealed to this court. Affirmed.
  John R. Williams, for the appellants (plaintiffs).
  Stephen P. Brown, with whom, on the brief, was
Nicole R. Cuglietto, for the appellees (defendants).
                          Opinion

  BEACH, J. The plaintiffs, John Strano and Rider
Strano, appeal from the judgment of the trial court
rendered after its decision striking their claims sound-
ing in intentional infliction of emotional distress, which
claims were brought against the defendants, Darwyn
Azzinaro, in his official capacity as Essex Boy Scouts
Troop 12 Committee Chairman, and the Boy Scouts
of America Corporation. The plaintiffs claim that their
revised complaint alleged facts sufficient to support the
conclusion that the defendants engaged in extreme and
outrageous conduct toward them. We affirm the judg-
ment of the trial court.1
   The following facts and procedural history are perti-
nent to our decision. The original complaint was
brought by John Strano on his own behalf and as the
father and next friend of his minor son. The plaintiffs
alleged, in relevant part, that the minor plaintiff, a scout
in the Essex Boy Scouts Troop 12, had been bullied by a
fellow scout. After John Strano requested that Azzinaro
and other adult troop leaders intervene to stop the
bullying and John Strano attended troop meetings to
monitor his son’s treatment, Azzinaro sent John Strano
a letter notifying him that the minor plaintiff was no
longer permitted to attend troop meetings or events,
because John Strano’s presence at troop meetings dis-
rupted the group’s functioning.2
   The defendants filed a motion to strike the complaint
on the ground that the plaintiffs failed to allege facts
sufficient to establish that the defendants had engaged
in extreme and outrageous conduct. The court granted
the motion to strike, concluding that no reasonable
fact finder could find that the defendants’ conduct was
extreme and outrageous.
  The plaintiffs filed a revised complaint, in which they
pleaded additional facts in support of their claim of
intentional infliction of emotional distress. The revised
complaint added that the minor plaintiff had been diag-
nosed with autism spectrum disorder, which diagnosis
qualified him for an Individual Education Plan pursuant
to Section 504 of the Rehabilitation Act of 1973, 29
U.S.C. § 794 et seq., and that the defendants were aware
that the minor plaintiff required educational accommo-
dations. The revised complaint also described several
instances in which a fellow scout had bullied the minor
plaintiff, as well as remedial actions that the alleged
bully’s parents and the defendants had taken in
response to the bullying.
  The defendants filed a motion to strike the plaintiffs’
revised complaint on the ground that it, like the original
complaint, failed to plead facts sufficient to allege that
the defendants had engaged in extreme and outrageous
conduct toward them. The court granted the defen-
dants’ motion. The plaintiffs did not file a new pleading
within the time allotted in Practice Book § 10-44. The
defendants filed a motion for judgment, which the court
granted. This appeal followed.
  The plaintiffs claim that the court erroneously deter-
mined that no reasonable fact finder could find that
the defendants’ alleged conduct had been extreme and
outrageous and, therefore, erred in striking their revised
complaint. We disagree.
   ‘‘The standard of review for granting a motion to
strike is well settled. In an appeal from a judgment
following the granting of a motion to strike, we must
take as true the facts alleged in the plaintiff’s complaint
and must construe the complaint in the manner most
favorable to sustaining its legal sufficiency. . . . A
motion to strike admits all facts well pleaded. . . . A
determination regarding the legal sufficiency of a claim
is, therefore, a conclusion of law, not a finding of fact.
Accordingly, our review is plenary. . . . If facts prov-
able in the complaint would support a cause of action,
the motion to strike must be denied. . . . Moreover, we
note that [w]hat is necessarily implied [in an allegation]
need not be expressly alleged.’’ (Citations omitted;
internal quotation marks omitted.) Bell v. Board of Edu-
cation, 55 Conn. App. 400, 404, 739 A.2d 321 (1999).
   To prevail on a claim sounding in intentional infliction
of emotional distress, a plaintiff must prove the follow-
ing four elements: ‘‘(1) that the actor intended to inflict
emotional distress; or that he knew or should have
known that emotional distress was a likely result of his
conduct; (2) that the conduct was extreme and outra-
geous; (3) that the defendant’s conduct was the cause
of the plaintiff’s distress; and (4) that the emotional
distress sustained by the plaintiff was severe.’’ (Internal
quotation marks omitted.) Id., 409, citing, inter alia, 1
Restatement (Second), Torts § 46 (1965). ‘‘In assessing
a claim for intentional infliction of emotional distress,
the court performs a gatekeeper function. In this capac-
ity, the role of the court is to determine whether the
allegations of a complaint . . . set forth behaviors that
a reasonable fact finder could find to be extreme or
outrageous. In exercising this responsibility the court is
not [fact-finding], but rather it is making an assessment
whether, as a matter of law, the alleged behavior fits
the criteria required to establish a claim premised on
intentional infliction of emotional distress.’’ (Internal
quotation marks omitted.) Historic District Commis-
sion v. Sciame, 140 Conn. App. 209, 218, 58 A.3d 354
(2013).
   ‘‘Liability for intentional infliction of emotional dis-
tress requires conduct exceeding all bounds usually
tolerated by decent society, of a nature which is espe-
cially calculated to cause, and does cause, mental dis-
tress of a very serious kind.’’ (Internal quotation marks
omitted.) Bell v. Board of Education, supra, 55 Conn.
App. 409. ‘‘Generally, the case is one in which the recita-
tion of the facts to an average member of the community
would arouse his resentment against the actor, and lead
him to exclaim, Outrageous!’’ (Internal quotation marks
omitted.) Appleton v. Board of Education, 254 Conn.
205, 211, 757 A.2d 1059 (2000), quoting 1 Restatement
(Second), supra, § 46, comment (d).
   ‘‘[E]ven if emotional harm is inflicted for no purpose
other than to cause such harm, some degree of emo-
tional harm must be expected in social interaction and
tolerated without legal recourse. Under the ‘extreme
and outrageous’ requirement, an actor is liable only if
the conduct goes beyond the bounds of human decency
such that it would be regarded as intolerable in a civi-
lized community. Ordinary insults and indignities are
not enough for liability to be imposed, even if the actor
desires to cause emotional harm.’’ 2 Restatement
(Third), Torts § 46, comment (d), pp. 138–39 (2012).
   In Bell v. Board of Education, supra, 55 Conn. App.
400, the parents of several children alleged that the
principal of their elementary school ‘‘imposed on the
children a teaching method . . . [which emphasized]
social skills at the expense of discipline and academ-
ics. . . [and, consequently,] the defendants encour-
aged, created and tolerated an atmosphere of chaos,
disruptiveness and violence at the school so that the
children were exposed on a daily basis to so much
physical and verbal violence that it became a place of
fear.’’ Id., 403. Emphasizing that the ‘‘place of fear’’
lasted for two years, this court concluded that the alle-
gations were sufficient to state a cause of action for
intentional infliction of emotional distress. Id., 411.
  In Appleton v. Board of Education, supra, 254 Conn.
205, and Dollard v. Board of Education, 63 Conn. App.
550, 777 A.2d 714 (2001), on the other hand, offensive
and insulting behavior was alleged but the allegations
were not found sufficient to support a conclusion of
intentional infliction of emotional distress. In Appleton,3
the plaintiff teacher was allegedly insulted in front of
her colleagues. The defendants allegedly questioned her
vision and her ability to read, her daughter was told
that the plaintiff had been ‘‘acting differently’’ and
should take a few days off, she was subjected to two
psychiatric examinations, and police were called to
escort her from work. Appleton v. Board of Education,
supra, 211. Although the events ‘‘may very well have
been distressing and hurtful to the plaintiff,’’ they were
held not to constitute ‘‘extreme and outrageous’’ con-
duct. Id.
  In Dollard v. Board of Education, supra, 63 Conn.
App. 550, the complaint alleged that the plaintiff school
psychologist had been subjected to a concerted plan
to compel her to resign from her position and to make
her distraught. Allegedly, she was transferred against
her wishes and her replacement was secretly hired. Id.,
552–53. She was publicly admonished for chewing gum,
being habitually late and disorganized and not using
time well, and she was unnecessarily placed under the
close supervision of a friend of a defendant. Id., 553.
This court deemed these allegations insufficient to
establish extreme and outrageous conduct. Id., 555.
                            I
   We first apply the foregoing principles to the allega-
tions specifically regarding John Strano. The plaintiffs
alleged that John Strano asked the defendants to inter-
vene to protect the minor plaintiff from bullying. Subse-
quently, Azzinaro sent a letter to John Strano expelling
the minor plaintiff from the troop. Azzinaro allegedly
stated that John Strano’s presence ‘‘at troop meetings
[was] a major disruption to the other scouts, scout
parents, Rider and leaders of the troop.’’ The plaintiffs
alleged that this statement was false and that the defen-
dants punished the minor plaintiff ‘‘for the purpose of
causing pain and injury to John Strano.’’
   He alleged, in essence, that the defendants inflicted
emotional distress on him by expelling his son, and that
the expulsion was effected for the purpose of inflicting
distress on John Strano. This conduct is not different
in kind or degree from that alleged in cases such as
Appleton v. Board of Education, supra, 254 Conn. 205,
and Dollard v. Board of Education, supra, 63 Conn.
App. 550. Even if hurtful, the conduct did not exceed
all bounds of decency in civilized society. We, therefore,
affirm the trial court’s judgment as to John Strano.
                            II
   Our analysis of the minor plaintiff’s claim is modified
by two factors that do not apply to the claim of John
Strano. The Restatement provides that conduct may be
deemed extreme and outrageous if the actor knew that
‘‘the other person was especially vulnerable.’’ 2
Restatement (Third), supra, § 46, comment (d). The
Restatement also provides: ‘‘Whether an actor’s con-
duct is extreme and outrageous depends on the facts
of each case, including the relationship of the parties,
[and] whether the actor abused a position of authority
over the other person . . . .’’ Id., comment (d).
   The complaint alleged facts sufficient to trigger con-
sideration of the additional factors. The plaintiffs
alleged that the minor plaintiff exhibited neuroatypical
behaviors associated with his autism spectrum diagno-
sis, and that the defendants knew that the minor plain-
tiff required speech and language services at school to
address deficits in social skills and executive function-
ing. They further alleged several instances in which
the minor plaintiff was bullied by a fellow scout while
participating in troop activities. Although the defen-
dants notified the other scout’s parents of these
instances and suspended the fellow scout from meet-
ings for four weeks, they refused to take any further—
and, impliedly, more harsh—disciplinary action against
the bully. The revised complaint asserts, as well, that
the defendants had a duty to protect troop members
from bullying and sets forth facts sufficient to conclude
that the defendants were in a position of authority over
the minor plaintiff. Thus, vulnerability on the part of
the minor plaintiff and the position of authority on the
part of the defendants were alleged.
   The allegation of additional factors, however, does
not necessarily compel the conclusion that the element
of extreme and outrageous conduct has been ade-
quately alleged. There remains the dispositive question
as to whether under the circumstances, which include
vulnerability and the exercise of authority, the alleged
conduct was extreme and outrageous, as defined and
illustrated in case law. We turn, then, to illustrative
cases.
   In Karlen v. Westport Board of Education, Docket
No. 3:07-CV-309 (CFD), 2010 WL 3925961 (D. Conn.
September 30, 2010), the plaintiff alleged that the defen-
dant failed to act to mitigate racially motivated harass-
ment of a minor student. The court noted that in
response to the plaintiff’s reporting that she was the
victim of racially motivated harassment, the defendant
investigated her allegations, met with her parents, and
promptly honored her father’s request to transfer the
plaintiff to another school. Id., *18. In light of such
actions, the District Court, applying Connecticut law,
concluded that summary judgment was appropriate
because ‘‘the plaintiffs have not alleged conduct that
is sufficiently ‘extreme and outrageous’ to constitute
intentional infliction of emotional distress.’’ Id.
  It is instructive to note a qualitative difference
between Bell and Karlen. In Karlen v. Westport Board
of Education, supra, 2010 WL 3925961, the defendant
superintendent allegedly made an effort to address the
hurtful behavior complained of, though the effort may
have been unproductive. In Bell v. Board of Education,
supra, 55 Conn. App. 400, by contrast, the defendants
themselves allegedly created the ‘‘place of fear’’ that
plagued the plaintiffs for two years. Failure to remedy
a difficult environment, at least where some effort is
made to do so, is rarely, if ever, the kind of behavior
that exceeds the bounds of civil decency for the purpose
of proving the tort of intentional infliction of emotional
distress. See also Bass ex rel. Bass v. Miss Porter’s
School, 738 F. Supp. 2d 307 (D. Conn. 2010) (expulsion
of student for violating school code of conduct, even
though she previously told staff she had been ridiculed
for her attention deficit disorder, not sufficiently
extreme and outrageous conduct).
   Additionally, we find persuasive guidance in Rudis
v. National College of Education, 548 N.E.2d 474 (Ill.
App. Ct. 1989), in which the court applied the
Restatement in determining whether the additional fac-
tors alleged in the plaintiff’s complaint alleged facts
sufficient to support a conclusion that the defendant’s
conduct was extreme and outrageous. In Rudis, the
plaintiff was employed as a schoolteacher in Illinois.
The National College of Education invited her to apply
as a student to their Masters in Computer Education
Program. Id., 475. After enrolling in the program, the
plaintiff was dismissed from the school on a number
of grounds, but, after seeking legal counsel, she was
reinstated. Id., 476. The plaintiff then received several
comments from faculty who called her ‘‘a cheat and a
computer hacker, and accused her of ‘not getting what
she deserved.’ ’’ Id. Rumors spread at her place of
employment, and she was denied expected promotions
and advancements. Id. The plaintiff claimed intentional
infliction of emotional distress based on this course of
conduct. Id.
   The plaintiff alleged that the conduct was extreme
and outrageous because ‘‘(1) the character of the con-
duct itself is extreme and outrageous, (2) the conduct
arises out of an abuse of a position or relationship in
which the defendant has authority over the plaintiff,
[and] (3) the defendant knew [the plaintiff had] some
peculiar susceptibility . . . to emotional distress.’’ See
id. As to the character of the defendants’ conduct, the
court concluded that ‘‘[the plaintiff] has not alleged that
the defendants used vituperative, profane, threatening,
or coercive language or conduct. While the defendants’
remarks may have been insulting or untrue, we do not
believe that they rise to a level of intensity or duration
that no reasonable man could be expected to endure.’’
Id., 477. Additionally, the court rejected the plaintiff’s
argument that the defendants abused their authority,
reasoning that the defendants had not coerced the plain-
tiff into engaging in behavior in which she would not
otherwise have engaged and did not use expulsion as
a threat against her. Id., 478. Moreover, the court noted
that ‘‘[e]ven if we were to accept [the plaintiff’s] argu-
ment that the defendants wielded some position of
authority over her, such authority does not transform
conduct which otherwise amounts to no more than
insults or indignities into extreme and outrageous con-
duct.’’ Id. Finding no outrageous conduct, the court
reasoned that the plaintiff’s contention that her peculiar
susceptibility could warrant a finding of extreme and
outrageous conduct must also fail as ‘‘peculiar suscepti-
bility unaccompanied by major outrage cannot of itself
raise the defendants’ conduct to the level of extreme
and outrageous.’’ Id. The court affirmed the trial court’s
judgment granting the defendant’s motion to dismiss.
Id.; see also Shore v. Mirabello, Docket No. 3:16-cv-2078
(VLB), 2018 WL 1582548 (D. Conn. March 29, 2018)
(although plaintiff allegedly had learning disorder and
allegedly had been called ‘‘ ‘like a fifth grader,’ ‘not
too swift,’ ‘slow,’ and ‘stupid’ ’’ by instructor, expulsion
from professional training school after telling prospec-
tive students about instances in which she was criti-
cized, demeaned, and unfairly treated by instructor was
not basis for intentional infliction of emotional distress
claim, as such conduct did not transgress all bounds
of decency).4
   With these principles in mind, we turn to the precise
allegations of the minor plaintiff. As stated previously,
the revised complaint alleged that the minor plaintiff
was autistic and that the defendants knew that he
required speech and language services at school to
address deficits in his executive ability and social skills.
The revised complaint alleged that he had been bullied
several times, most notably by a particular fellow scout.
The defendants suspended the bully for four weeks but
did not take further action against him. The defendants
then expelled the minor plaintiff for the stated reason
that the presence of his father, the plaintiff John Strano,
at troop activities was ‘‘a major disruption to the other
scouts, scout parents, [the minor plaintiff] and leaders
of the troop.’’ The stated reason was false, according
to the revised complaint, as John Strano had asked the
defendants to intervene to protect the minor plaintiff
from bullying, and it was the defendants’ obligation to
do so. The revised complaint concluded by alleging
that the defendants punished the minor plaintiff for the
actions of his father in order to cause John Strano
pain and injury, and, as a result of the conduct of the
defendants, both of the plaintiffs suffered extreme emo-
tional distress.
   It is instructive to note what was not alleged. It was
not alleged that the minor plaintiff was expelled
because he was autistic, nor was it alleged that the
defendants promoted bullying and the minor plaintiff
suffered distress as a result. Nor were the mechanics
of the expulsion allegedly abusive or degrading. Rather,
it allegedly was the expulsion itself, for an allegedly
false reason not based on the minor plaintiff’s behavior
or character, that caused him extreme emotional
distress.
   In these circumstances, we conclude that the expul-
sion in itself was not sufficient to constitute extreme
and outrageous conduct for purposes of a claim sound-
ing in intentional infliction of emotional distress. In
so concluding, we are mindful of the minor plaintiff’s
alleged vulnerability. We recognize that troop participa-
tion may have been a valuable opportunity for the minor
plaintiff to interact positively with others, and that being
terminated from participation in that activity may have
caused him distress. Although efforts by the defendants
allegedly were inadequate to end the bullying, we are
not persuaded that, in light of the previously discussed
authorities, their alleged conduct toward the minor
plaintiff was extreme and outrageous, beyond all
bounds of civilized behavior.
 Additionally, the manner in which the minor plaintiff
was expelled does not rise to the level of intentional
infliction of emotional distress. The revised complaint
does not allege that the defendants used any harsh or
humiliating language in the letter or, for that matter, at
any time. Even if the defendants’ given reason for the
expulsion was untrue, the scenario does not exceed
the bounds of civilized behavior.
  The allegations in the present case present a scenario
that may well have been difficult, and the plaintiffs
perhaps may have been treated unfairly. Allegedly
uneven discipline and punishment for a parent’s actions
are a far cry from the two years of an intensely fearful
environment such as was presented in Bell v. Board of
Education, supra, 55 Conn. App. 400, and which the
plaintiffs in Bell had no choice but to attend. The cir-
cumstances of this case are consistent with the scenar-
ios in those cases that present unfortunate, but not
totally uncivilized, behavior.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     In their brief, the defendants claimed that the Federal Volunteer Protec-
tion Act, 42 U.S.C. § 14503 (a), barred recovery. In oral argument, the defen-
dants noted that they did not raise this claim at the trial level because they
had not yet filed an answer and defenses. Accordingly, the defendants agreed
that we need not consider this claim.
   2
     The revised complaint quoted only a brief portion of the letter.
   3
     In Appleton, our Supreme Court reversed this court’s conclusion that
summary judgment for the defendants had been rendered improperly.
   4
     Although the federal cases applying Connecticut law and the appellate
case from another jurisdiction are not binding, we find them persuasive.